COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00036-CV


Estate of Julia Hope Gerald Hood,         §   From Probate Court No. 2
Deceased
                                          §   of Tarrant County (2012-PR02962-2-F)

                                          §   November 17, 2106

                                          §   Opinion by Justice Gabriel

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying Appellant David Ringer and the Ringer Law Firm’s special appearance is

reversed and we render a judgment dismissing Appellees James Hood; Sowers

of Seed, a Charitable Corporation; John “Jackie” Hood, Patricia Hood Ritchie,

Billy Ray Hood, Tim Hood; and Cheryl Hood Key claims for lack of personal

jurisdiction.

       It is further ordered that Appellees James Hood, Sowers of Seed, a

Charitable Corporation; John “Jackie” Hood, Patricia Hood Ritchie, Billy Ray

Hood, Tim Hood; and Cheryl Hood Key shall bear the costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
    Justice Lee Gabriel